Citation Nr: 1001317	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated as 10 percent disabling. 

3.  Entitlement to service connection for a cervical disk 
disorder claimed as secondary to service-connected 
lumbosacral strain.  

4.  Entitlement to service connection for a left knee 
disorder claimed including as secondary to service-connected 
disorders.  

5.  Entitlement to service connection for left peroneal nerve 
palsy claimed as secondary to service-connected lumbosacral 
strain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to April 1988.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, adjudicating his lumbosacral strain, right 
knee disorder, cervical disk disorder, left knee disorder, 
and left peroneal nerve palsy claims.  

The Veteran testified at a Travel Board hearing before one of 
the undersigned Veterans Law Judges at the RO in Salt Lake 
City, Utah, in July 2007, and at a videoconference hearing in 
Salt Lake City before another of the undersigned in January 
2009.  Transcripts of these hearings are contained in the 
claims file.  

At the January 2009 hearing, reduced to writing, the Veteran 
withdrew his claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Accordingly, there is no longer a case 
in controversy for review by the Board as to that issue 
formerly on appeal.

Additional appealed claims of entitlement to a temporary 
total disability rating for convalescence pursuant to 38 
C.F.R. § 4.30, based on L4-L5 laminectomy/ discectomy with 
hospitalization from November 30, 2007, through December 2, 
2007, and convalescence thereafter; and entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
are the subjects of a separate Board decision, based on their 
being the subject of only one of the two Board hearings 
conducted in the course of appeal.  


FINDINGS OF FACT

1.  For all rating intervals beginning March 25, 2003, the 
Veteran's service-connected lumbosacral strain has been 
resolved without disabling active residuals.  
A cervical disk disorder did not develop due to and was not 
aggravated by the Veteran's service-connected lumbosacral 
strain, and a cervical disk disorder is not otherwise 
causally related to service. 

2.  For all rating intervals beginning March 25, 2003, the 
Veteran's service-connected right knee disorder more nearly 
approximated disability equivalent to limitation of flexion 
to 45 degrees than it did disability equivalent to limitation 
of flexion to 30 degrees, including such considerations as on 
undertaking motion, fatigue, weakness and/or incoordination.   

3.  A cervical disk disorder did not develop due to and was 
not aggravated by the Veteran's service-connected lumbosacral 
strain. 

4.  A left knee disorder did not develop due to and was not 
aggravated by the Veteran's service-connected lumbosacral 
strain, and a left knee disorder is not otherwise causally 
related to service.

5.  Left peroneal nerve palsy did not develop due to and was 
not aggravated by the Veteran's service-connected lumbosacral 
strain. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating above the 10 percent 
assigned for lumbosacral strain for the rating period from 
March 25, 2003 through March 24, 2004, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.3, 4.71a, Diagnostic Code 5235-5243 (2000).

2.  The criteria for a disability rating above the 20 percent 
assigned are not met for lumbosacral strain for the rating 
period beginning March 25, 2004.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.71a, 
Diagnostic Code 5235-5243 (2009).

3.  The criteria for a disability rating above the 10 percent 
assigned are not met for a right knee disorder for the rating 
period beginning March 25, 2003.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic 
Code 5260 (2009).

4.  A cervical disk disorder is not due to, the result of, or 
aggravated by service-connected lumbosacral strain.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.310 (2009).

5.  A left knee disorder is not due to, the result of, or 
aggravated by service-connected lumbosacral strain, and was 
not incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

6.  Left peroneal nerve palsy is not due to, the result of, 
or aggravated by service-connected lumbosacral strain.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental Statement of the Case 
(SSOC).  Moreover, where there is an uncured timing defect in 
the notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished.

The RO issued VCAA notice in September 2004, prior to its 
initial adjudication in December 2004 of the claims for an 
increased evaluation for lumbosacral strain and a left knee 
disorder, and for service connection for a cervical disk 
disorder, a left knee disorder, and left peroneal nerve 
palsy.  The RO also issued an additional VCAA letter in 
September 2008 addressing Vazquez-Flores considerations for 
the Veteran's claims for increased rating for lumbosacral 
strain and right knee disorder, which was appropriately 
followed by readjudication of those claims in an SSOC in 
October 2008.  These VCAA letters effectively satisfied all 
notice requirements of the VCAA.  The letters informed of the 
evidence required to substantiate these claims for service 
connection and increased rating.  They also informed what 
evidence VA would seek to provide and what evidence the 
Veteran was expected to provide.  Also by these letters, the 
Veteran was requested to inform of any additional evidence 
pertinent to his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.

The RO provided additional notice under Vazquez-Flores as 
previously required by a lower court, which more than 
complied with the Supreme Court's interpretation of that 
requirement, and were adequately fulfilled by the above-noted 
VCAA letter in September 2008, and by the SSOC that followed 
thereafter.  The Veteran was adequately informed generally of 
the need (to support an increased rating) for evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  See also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (requiring more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  While this requirement was not fulfilled entirely 
satisfactorily as to the claims for service connection herein 
adjudicated, any such limitations in notice of downstream 
issues are herein mooted based on the Board's denial herein 
of the claims for service connection for a cervical disk 
disorder, a left knee disorder, and left peroneal nerve 
palsy.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that he advise of any VA and/or private 
medical sources of evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  
They also requested evidence and information about treatment 
after service, in support of the claims.  The Veteran replied 
regarding VA treatment, and also submitted some records in 
evidence.  The RO then duly requested evidence from these 
sources, and informed the Veteran of these efforts by rating 
decision, SOC, and SSOCs.  He was duly informed by the rating 
decision, SOC, and SSOCs, of the evidence obtained in support 
of his claims, and thus by implication of evidence not 
obtained.  

VA examination records and STRs have been obtained and 
associated with the claims folders.  The Veteran has noted 
that his service treatment records as contained within the 
claims file might not be complete.  The Veteran's complete 
service personnel records also could not be obtained.  
However, official military sources have ruled out the 
availability of additional service personnel records or 
service treatment records.  When a veteran's records have 
been lost or destroyed, the VA has an obligation to search 
for alternative records which support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Board believes these 
obligations have been completed in this case, including with 
inquiry to the Veteran for pertinent evidence to support his 
claims as they may relate to service.  However, the Veteran 
has not indicated the existence of any such additional 
pertinent evidence.  There is no indication that pertinent VA 
records have not been obtained.  All records received were 
associated with the claims folders, and again, the Veteran 
was duly informed of records obtained in furtherance of his 
claims, and thus by implication of records not obtained.  He 
was adequately informed of the importance of obtaining all 
relevant records.  Hence, no further notice or assistance to 
him is required to fulfill VA's duty to assist the appellant 
in the development of his claims herein adjudicate.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   A VA examination may be so required based 
on a claim for secondary service connection.  

The Veteran was afforded VA examinations in the course of 
appeal, as discussed infra, which adequately addressed for 
purposes of the Board's adjudication herein, the Veteran's 
claims for service connection, including on a secondary 
basis, for cervical disk disorder, left knee disorder, and 
left peroneal nerve palsy.  In these examinations, the 
examiner adequately reviewed the records and addressed 
questions of etiology, providing medical bases for the 
opinions provided.  

The RO also satisfactorily completed development requested by 
the Board in its December 2007 remand, by obtaining Social 
Security Administration records in March 2008, by requesting 
from the Veteran information about other pertinent evidence, 
by obtaining VA examinations to address his claims, and by 
thereafter readjudicating his claims.  Only substantial, and 
not strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran has testified at two Board hearings to address 
his claims on appeal in this case.  He and his authorized 
representative also supported his claims with submitted 
written statements.  There is no indication that the Veteran 
desired to further address his claims but was denied an 
opportunity to do so.  

II.  Pertinent Laws Governing Claims for Increased 
Rating for Musculoskeletal Disorders

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the Veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence); see also Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (confirming 
the principles set forth in Jandreau). 

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in hearing testimony and 
as documented in written submissions as well as in reports of 
medical treatment and examination.  While such symptoms as 
pain and fatigability may be to some degree inherently 
subjective, the Board looks to the Veteran's statements as 
supported by more objective indicia of disability, including 
observable limitations of functioning, test and X-ray 
findings, and conclusions of medical treatment professionals 
and examiners.  

III.  Claim for Increased Rating for Lumbosacral Strain

The Veteran contends that he is entitled to an increased 
evaluation for his service-connected lumbosacral strain.  The 
Veteran submitted a claim for increased evaluation for that 
disorder which was received March 25, 2004.  The Veteran may 
accordingly be assigned an increased evaluation up to one 
year prior to the date of receipt of that claim for increased 
rating.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).  He had previously been assigned a 
10 percent evaluation, and the RO by the appealed December 
2004 rating action granted an increased evaluation to 20 
percent effective from March 25, 2004.  There are accordingly 
before the Board questions of increased rating for the 
lumbosacral strain from the 10 percent assigned for the year 
from March 25, 2003 to March 24, 2004, and from the 20 
percent assigned beginning March 25, 2004.  

The Veteran may be potentially rated for his lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-
5243.  For the thoracolumbar spine, a 20 percent evaluation 
is warranted for limitation of motion of the thoracolumbar 
spine of greater than 30 degrees but no greater than 60 
degrees, or for combined range of motion of the thoracolumbar 
spine of not greater than 120 degrees, or, again, for muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  A 40 percent evaluation is 
warranted for the low back for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
higher evaluation of 60 percent is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  

Intervertebral disk syndrome may be rated based on either the 
total duration of incapacitating episodes over the past 12 
months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DCs 5235-5243, instruction 
following Note 6.  Incapacitating episodes of intervertebral 
disk syndrome having a total duration of at least six weeks 
during the previous 12 months warrant a 60 percent disability 
rating.  Incapacitating episodes of intervertebral disk 
syndrome having a total duration of at least four weeks but 
less than six weeks during the previous 12 months warrant a 
40 percent disability rating.  38 C.F.R. § 4.71a, DC 5243.

Upon VA examination in June 2008 the examiner reviewed the 
claims file and the Veteran's medical history.  This 
consisted of the Veteran's having been injured in service in 
August 1986, when hitting his back against a ship mooring, 
with bruising then found and X-rays negative.  The Veteran 
asserted at the examination that he had received off-base 
treatment for his back, and was told to take Tylenol with bed 
rest.  He further contended that he was given light duty for 
his back until his service separation in 1988.  While he 
contended that he has had persistent back pain since 1986, 
the June 2008 VA examiner noted that the Veteran had reported 
at a VA examination for compensation purposes, in 2004, that 
he had periods of resolution of pain in his low back, though 
with cervical and neck pain beginning in the early 1990s.  X-
rays of the neck and back were noted to have been negative in 
1992 and 1994.  The examiner further noted that the Veteran 
had not complained of complications of the neck or back until 
2004, with difficulties with the right upper extremity.  An 
MRI of the low back in 2004 showed mild disk bulge at L4-L5.  
The examiner noted that despite the complaints in 2004 of 
pain extending into the legs, strength was then found to be 
normal.  The examiner further noted that in late 2006, both 
pre-surgical and post-surgical, the Veteran complained of 
weakness  but demonstrated normal gait and normal movement. 

At the June 2008 examination, the Veteran complained that 
currently he has constant throbbing pain of 4-out-of-10 
intensity in several diffuse areas of his back, aggravated by 
sitting five to ten minutes or by lying down, with burning 
pain that may travel down his legs when lying down.  He 
reported that the burning traveled down the medial surface of 
his femur and the anterior part of his lower leg.  He also 
complained of a sensation like worms in his legs that would 
travel into his buttock and pulse down his left lateral and 
anterior thigh and his medial and lateral lower legs down 
into his toes.  He also described exacerbations of 
"screaming" pain that caused him to want to lie down, which 
was alleviated fairly quickly by reclining on his La-Z-Boy 
chair.  He also complained that he wanted to lie down all the 
time.  He described crushing his hydrocodone medication in 
water to take it more quickly.  The Veteran also reported 
using ice packs and a heating pad at times for his back.  

The June 2008 VA examiner noted that the Veteran had not been 
prescribed bed rest, and that he did not have incapacitating 
episodes.  The examiner further noted that, while the Veteran 
was wearing braces at the time of EMG testing in 2004 for his 
peroneal nerve, he no longer wore the braces, and nonetheless 
did not demonstrate any noticeable foot drop, with no 
associated wear patterns on his shoes.  

The June 2008 VA examiner's physical examination revealed no 
spasm but tenderness over the entire low back.  Range of 
motion was to 30 degrees flexion, 10 degrees extension, 15 
degrees left and right lateral flexion, and 15 degrees left 
and right rotation.  The examiner noted that the examination 
was complicated by the Veteran's dramatic presentation and 
the hovering assistance of his wife.  The examiner could not 
conclude that the demonstrated range of motion was consistent 
with physical findings or actual capacities of the Veteran.  
Rather, the examiner noted that the Veteran demonstrated 
giving-way at different times over the course of the 
examination without a pattern consistent with either myotomal 
or dermatomal distribution.  Testing of the lower extremities 
were negative for Babinski and clonus, with the Veteran 
demonstrating kicking and reflexes not consistent with 
physiologic causes.  

Most pertinently for purposes of the Board's adjudication, 
the VA examiner emphasized the Veteran's acute episodes of 
lumbar strain in the past, and concluded that these resolved 
in each instance without residuals, with the Veteran's 
current low back disability associated with his degenerative 
disk disease of the low back, with left L4-L5 diskectomy and 
laminectomy in 2007.  The examiner noted the Veteran's 
history of ongoing morbid obesity and work as a truck driver, 
and concluded that his low back degenerative disk disease was 
more likely due to aging and chronic sitting with morbid 
obesity than to any past low back strain.  

The Board finds the medical records of examination and 
treatment to be consistent with the historic observations of 
the June 2008 examiner, and supportive generally of his 
findings and conclusions, including for purposes of the 
Board's adjudication herein.  The Board notes some possible 
conflicting evidence in the record, such as conflicting 1993 
X-rays of the lumbar spine, with cone-down-view X-rays of the 
lumbar spine in November 1993 provided an assessment of 
"[q]uestionable unilateral spondylolysis on the right at [L-
5]," but a contrasting interpretation the same day of 
oblique-view x-rays of the lumbar spine produced a finding of 
"no evidence of spondylosis or evidence of 
spondylo[li]sthesis when compared with films [in April 
1993]," and that examiner assessing "normal oblique views 
of the lumbar spine."  However, the bulk of the examination 
reports have generally not presented findings or conclusions 
that contradicted or precluded the findings and conclusions 
of the June 2008 VA examiner.  Upon an April 1993 VA 
examination of the spine for compensation purposes, while the 
examiner continued a diagnosis of chronic strain of the 
lumbar and thoracic spine, the Veteran demonstrated good 
range of motion, and the examiner noted that he found no 
objective support for the complaints of pain on range of 
motion, with X-rays and neurological findings of the spine 
also then normal.  A February 2007 VA examination for 
compensation purposes also resulted in the conclusion, based 
on careful review of the evidentiary record and examination, 
that the Veteran's in-service acute lumbosacral strain had 
resolved, and that current disability consisted of 
degenerative disk disease unrelated to that past lumbosacral 
strain.

While a May 2004 VA examiner assessed chronic lumbosacral 
strain with limitation of range of motion, that examiner did 
not have the claims folder available for review, relying 
instead on the history and complaints as provided by the 
Veteran.  Absent knowledge of the documented resolution of 
back symptoms as reflected in past treatment records, the May 
2004 VA examination opinion regarding chronic strain is of 
little probative weight.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

A July 2004 VA physician's letter did provide a medical 
opinion addressing a causal link between a fall in service 
and a low back disorder, but did not provide clinical 
evidence to support this opinion, and did not address 
questions of either resolution of lumbosacral strain or of 
subsequent development of degenerative disk disease of the 
lumbar spine and etiology of that degenerative disk disease.  
The Court has held that a medical opinion that contains only 
data and conclusions without any supporting analysis is 
accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).   Accordingly, the Board finds that the 
July 2004 VA medical opinion letter does not serve to support 
the claim of a more disabling lumbosacral disorder, due to 
the failure of  the examiner to provide any medical basis or 
rationale for the opinion.
 
Because the Board accepts the findings and conclusions of the 
June 2008 VA examiner as consistent with the past record and 
supported by the weight of the evidence, the Board concludes 
that the preponderance of the evidence is to the effect that 
the Veteran's service-connected low back strain was of acute 
onset and then resolved, and that he has presented no low 
back disability over the entire rating period at issue 
associated with his service-connected lumbosacral strain.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against any low back disability associated 
with his service-connected lumbosacral strain upon which to 
base an increased evaluation.  Hence, the preponderance of 
the evidence is against an increased evaluation for the 
Veteran's lumbosacral strain from the 10 percent assigned for 
the year from March 25, 2003, to March 24, 2004, and from the 
20 percent assigned beginning March 25, 2004.  

The Board has considered assignment of staged ratings, but 
based on the finding herein that the Veteran's service-
connected lumbosacral strain resolved prior to the rating 
period without disabling residuals during the rating period, 
the Board finds that staged ratings are not warranted.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Claim for Increased Rating for Right Knee Disorder

The Veteran contends that his right knee disorder is more 
disabling than the 10 percent assigned, warranting an 
increased rating.  His claim for an increased rating was 
received March 25, 2004, and hence an increased evaluation 
must be considered for the entire rating period beginning up 
to a year prior to that date, or beginning March 25, 2003.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Potentially applicable rating criteria for disorders of the 
knees are here listed. 

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Upon VA examination of the right knee in October 2004, the 
Veteran reporting having pain in the knee of a 6-out-of-10 
intensity in the morning, which then increased with walking 
or getting out of bed.  He further complained of the knee 
swelling and locking, and of easy fatigability and lack of 
endurance.  He reported that during cold or rainy weather he 
could not rise from a seated to standing position without 
assistance.  He reported that his pain would increase to 9 to 
10-out-of-10 intensity.  He added that he could only sit for 
five to 10 minutes without repositioning and adjusting the 
knee.  He reported that sharp pain in the knee was helped 
with medication, but that a constant ache in the knee was not 
relieved.  He also reported being unable to climb a flight of 
stairs.  

The October 2004 examiner noted that the Veteran's right knee 
pain reflected his obesity, but that there was no significant 
deformity in the knee and no effusion.  Range of motion was 
from zero degrees extension to 90 degrees flexion without 
pain though with crepitus, and further motion from 90 to 120 
degrees producing pain.  Upon repeated motion of the knee the 
Veteran complained of pain after 20 seconds, more so than 
fatigue.  The examiner assessed degenerative arthritis of the 
knee with limitation of motion and pain.  

A September 2006 VA MRI of the right knee showed articular 
cartilage within normal limits, no joint effusion, and 
patellar tendon intact.  A "very small free edge tear" of 
the lateral meniscus body was assessed, without evidence of 
cartilage loss.  The Veteran was then noted to weigh 320 
pounds, and to be complaining of knee pain.  

Upon VA examination of the right knee in February 2007, the 
Veteran's history was noted of onset of disability of the 
right knee in service, assessed in November 1987 as patellar 
strain but diagnosed upon service separation as 
chondromalacia, reflecting persistence of the knee pain up to 
that time.  A history was further noted of insidious onset of 
bilateral knee pain in the mid-1990s, with that pain 
continuing to the present.  The Veteran reported current 
flare-ups of pain three to four times weekly, precipitated by 
a catching in the knee or by walking more than a block, with 
the flare-ups of variable duration and resolving without 
treatment.  MRIs in 2004 were noted to show early 
degenerative changes in both knees but no other conditions of 
the knees.  

The February 2007 examiner observed no deformity or effusion 
in the right knee and no quadriceps atrophy, though with 
tenderness to palpation of lateral patellar facets.  Active 
and passive range of motion, including repetitive motion, was 
intact from zero degrees extension to 140 degrees flexion, 
though with moderate crepitus and the Veteran's complaint of 
painful motion between 120 and 140 degrees flexion.  The 
examiner found no knee instability.  The examiner assessed 
chondromalacia of the right knee with early degenerative 
changes as shown on MRI, and limitation of motion.  The 
examiner concluded that the Veteran's right knee disorder did 
not impair his daily activities.  

Upon VA examination of his right knee in June 2008, the 
Veteran's history was noted, including of a history of 
chondromalacia first diagnosed in 1988 following injury in 
1987, and early degenerative changes in both knees first 
noted upon
X-rays in May 2006.  A history was noted of injections to 
both knees four or five months earlier, which were reportedly 
helpful.  The examiner also noted that an
X-ray report of the knees in March 2007 stated that the knees 
were normal.

At the June 2008 examination, the Veteran complained of a 
constant aching in the right knee as well as swelling and 
locking of the knee once or twice per week.  He further 
complained of flares of increased pain of variable frequency 
and lasting minutes to hours.  He also reported difficulty 
with stairs, particularly due to his left knee, and inability 
to kneel.  He reported not having worked since March 2004, 
and having performed work such as driving trucks and being a 
security guard prior to that time.  He asserted that pain in 
his neck, back, and knees precluded employment and almost all 
physical activity.

The June 2008 examiner noted that the Veteran was morbidly 
obese and had an abnormal side-to-side gait, mainly due to 
obesity.  He used and wore no assistive devices.  He 
demonstrated tremulousness during the examination that did 
not correspond to any myotomal or dermatomal distribution and 
did not relate to muscle activation or rest.  Range of motion 
of the right knee was to zero degrees extension and 127 
degrees flexion without pain.  There was no instability in 
the knee.  There was pain at the fibular head and along the 
iliotibial band and into the trochanteric bursa.  The 
examiner noted X-rays from March 2007 with reportedly 
radiographically normal knees, and diagnosed right knee 
patellofemoral pain syndrome and iliotibial band syndrome.  
The examiner opined that functioning as associated with the 
right knee was not affected by pain, weakness, 
incoordination, fatigue, or loss of endurance, or by flare-
ups, except to the extent of the noted pain and limited 
motion.  

Based on findings and conclusions upon these VA examinations 
and prior VA examination, and as generally supported by 
objective findings upon treatment over the rating period and 
prior thereto, the Board concludes that the preponderance of 
the evidence is to the effect that the Veteran's right knee 
disorder primarily consists of some limited pain, a slight 
limitation of motion as recorded hereinabove, and dysfunction 
including as associated with iliotibial band syndrome.  The 
Board accordingly concludes that his right knee disorder is 
most appropriately rated for the entire rating period based 
on limitation of flexion, without other disability of the 
knee present to a significantly disabling degree so as to 
warrant an additional or higher disability rating on any 
other basis.  For that limitation of flexion, considering all 
disability present, and particularly considering VA 
examiners' findings to the effect that the Veteran does not 
have DeLuca factors of pain, weakness, incoordination, 
fatigue, or loss of endurance, or by flare-ups associated 
with the right knee present to any significantly disabling 
degree, the right knee most is most closely approximated as 
equivalent to limitation of flexion to not less than 45 
degrees.  

The Veteran's obesity of the legs has been noted to present 
some limitation of bending of the knee, and to be associated 
with some limitation of ambulatory functioning, but this has 
not reflected a disability of the knee, but rather limitation 
associated with bodily girth and impairing weight as a whole, 
which are not part of the service-connected right knee 
disorder.  The evidence as a whole, including particularly as 
supported by objective findings, is to the effect that over 
the entire rating period a significantly disabling condition 
of the right knee has not been present.  While the Veteran 
has complained including upon treatment and examination of 
significantly greater disability associated with the right 
knee, examiners have amply documented and commented on the 
fact that his complaints and/or presentations have been 
significantly exaggerated and/or not correlated with 
underlying physiological impairment.  Accordingly, the Board 
concludes that the Veteran's complaints of symptoms over the 
rating period cannot be afforded any but the slightest amount 
of weight based on their lack of credibility, with 
substantial impeachment by the reasonably consistent 
observations and conclusions of VA examiners as supported by 
the objective evidence.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's right knee disorder 
presenting impairment more nearly approximating a limitation 
of flexion to 30 degrees so as to warrant a 20 percent 
evaluation, rather than a limitation of flexion to 45 degrees 
warranting the presently assigned 10 percent evaluation, 
including considering the above-noted DeLuca factors.  
38 C.F.R. § 4.71a, DC 5260.  The Board accordingly concludes 
that the evidence preponderates against the claim for an 
evaluation for right knee disorder above the 10 percent 
assigned, for the entire rating period beginning March 25, 
2003.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered assignment of staged ratings for the 
Veteran's right knee disorder, but based on the findings 
herein and careful review of the entire claims file, the 
Board finds that the weight of the evidence is against the 
presence of an interval of greater disability for that 
disorder at any time during the rating period beginning March 
25, 2003, and hence the Board finds that staged ratings are 
not warranted.  Hart v. Mansfield, supra.

V.  Extraschedular Consideration for Low Back Strain
and Right Knee Disorder

The Veteran's authorized representative in April 2006 
submitted a statement that the Veteran had to quit his job as 
a truck driver due to numbness in his arms and legs.  Hence, 
to the extent a service-connected disability is implicated by 
this contention, the question of an extraschedular rating for 
increased rating claims on appeal, based on interference with 
employment, must be considered.  38 C.F.R. § 3.321(b)(1).  
However, as discussed supra, the preponderance of the 
evidence is to the effect that the Veteran has no residual 
disability associated with his service-connected low back 
strain notwithstanding the 20 percent rating already 
assigned.  Hence, any lower extremity neuropathy to include 
numbness that may be implicated as radiculopathy is not, by 
the preponderance of the evidence, associated with his 
service-connected lumbosacral strain.  Accordingly, no 
extraschedular rating is thereby implicated for consideration 
for a higher rating for the Veteran's service-connected low 
back strain.  

Similarly, the preponderance of the evidence is to the effect 
that the Veteran has only mild disability associated with his 
service-connected right knee disorder, appropriately rated 
based on limitation of flexion, as discussed supra, without 
associated leg numbness, including as demonstrated by 
negative EMG findings for the right lower extremity.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

The Board finds that the Veteran has not demonstrated marked 
interference with employment or prolonged periods of 
hospitalization as associated with his service connection 
lumbosacral strain or right knee disorder, or other such 
factors as may render impractical the application of the 
regular rating schedule standards for his claimed lumbosacral 
strain and right knee disorder.  In the absence of such 
factors, the Board finds that criteria for referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

VI.  Consideration of Testimony, and of Submitted Lay 
Statements by Others

The Veteran submitted a September 2004 statement by his 
sister.  She stated that she had witnessed worsening problems 
the Veteran was experiencing over the past 15 years involving 
his back and knees, including pain and swelling, and that she 
heard "crunching" sounds with the Veteran's movement of his 
back.  

The Veteran also submitted September 2004 statements by a 
nephew and two nieces, of their having witnessed the Veteran 
having "problems and pain in his back," with symptoms over 
the past 15 years including "pain and swelling in his back 
and knees," "many occasions where he has been in extreme 
pain and suffering and cannot hardly move," pain worse at 
some times than others, and of these conditions having grown 
worse.  

While the Board has considered these statements, the Board 
cannot discern from them indications of particular levels of 
disability attributable to either the Veteran's service-
connected lumbosacral or right knee disorder.  They are more 
reflective and supportive of the presence of disability 
generally attributable to conditions of his knees and his 
cervical, thoracic, or lumbar spine.  As discussed supra, the 
service-connected lumbosacral strain has been medically 
assessed to have resolved, with current disabling back 
disability not service connected, and the Veteran's right 
knee disorder has been medically found to only have limited 
disability.  While these lay statements lend support to the 
increased rating claims, they ultimately present insufficient 
evidence of any concrete nature such as might serve to 
outweigh or overcome the medical findings of limted or no 
disability associated with the service-connected right knee 
and low back disorders, respectively.  

Further, these lay statements ultimately do not support any 
causal association between these disorders and the Veteran's 
claimed cervical disk disorder, left knee disorder, and left 
peroneal nerve palsy, as those are questions of medical 
causation are beyond the purview of lay knowledge in this 
case.  Espiritu; cf. Jandreau, supra.  The Board finds no 
evidence in this case to indicate that the laypersons 
providing statements possess particularized knowledge of 
causal or aggravating effects between service-connected 
disabilities and disabilities for which secondary service 
connection is claimed, and considered in the Board's decision 
here.  

Similarly, the Veteran's testimony as to the extent of 
current disability, as well as to the extent of causal links 
service-connected disorders and claimed disorders, are 
ultimately not significantly probative.  His statements at VA 
examinations are herein considered better representations of 
disability in support of an evaluation of the claimed 
lumbosacral strain and right knee disorder, because they are 
presented in the context an objectively supported evaluation 
of the condition, and are presented to a medical professional 
qualified to assess those assertions in that context.  The VA 
examiners, as discussed in part below, have noted the degree 
to which the Veteran's complaints referable to his claimed 
symptoms of disability have not been consistent with or 
explainable by his underlying disorders, and hence may be 
more representative of exaggeration or possibly statements 
motivated by secondary gain. 

The Board has herein concluded that the Veteran's service-
connected lumbosacral strain is without residuals during the 
rating period, and his complained-of symptoms, to the extent 
supported by actual disability, may thus be reasonably 
attributed to his non-service-connected degenerative disk 
disease of the lumbar spine.  The Veteran's right knee 
disorder, with objective findings and medical evaluations of 
only mild disability, is accordingly not objectively 
supportive of his more extensive subjective complaints 
regarding that joint, because the VA examiners have not found 
the Veteran's complaints to be supportable by the objective 
evidence and because the Board finds no contrary evidence 
which might serve to rehabilitate the Veteran's credibility 
with regard to his complaints about that joint or about his 
claimed disabilities generally.  The Board herein concludes 
that the Veteran's complaints, which have been medically 
assessed as dramatic exaggeration, are herein afforded little 
weight in the Board's adjudication.  In this regard, it is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept some statements or opinions and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

VII.  Claims for Service Connection for Cervical Disk 
Disorder, Left Knee
Disorder, and Left Peroneal Nerve Palsy, as Secondary to 
Service-Connected Lumbosacral Strain

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009) ; 38 C.F.R. § 3.303(a) (2009).

Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  In any event, based upon 
the facts in this case, neither version would yield a 
different result here.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau, Buchanan, 
Davidson, supra.

The Board has already herein concluded that the weight of the 
evidence is to the effect that the Veteran's service-
connected lumbosacral strain resolved without ongoing 
residuals during the rating period beginning March 25, 2003, 
and that his current degenerative disk disease of the lumbar 
spine is unrelated to that service-connected disorder.  The 
Veteran contends, in effect, that his cervical disk disorder, 
left knee disorder, and left peroneal nerve palsy developed 
as a result of, or as aggravated by, his service-connected 
lumbosacral strain.  He has not contended, and the weight of 
the evidence would be contrary to any such contention, that 
his cervical disk disease or left peroneal nerve palsy 
developed or was otherwise incurred during his period of 
active service.  However, he has contended that his left knee 
disorder developed in service and/or was caused by his 
service-connected lumbosacral strain.  

The claims file contains a July 2004 medical opinion letter 
by a VA physician to the effect that the Veteran's 
"condition at the upper back and cervical area, as well as 
the MRI findings, are least likely to be service connected."  
It is unclear whether that physician meant what he said - 
that disability of those parts was less likely than anything 
else to be service connected - or that the examiner meant 
"at least as likely as not" rather than "least likely."  
In either case, the Board does not here find that the opinion 
supports the claim, because it is not a medical opinion but 
rather an adjudicative one, addressing "service connection" 
rather than opining on a possible medical link to service.  
The adjudicative question of service connection is beyond the 
purview of the medical practitioner, and would usurp the role 
of the VA adjudicator.  The credibility and weight to be 
attached to evidence and arrival at the adjudicative 
determination at issue is reserved for the VA adjudicator, 
here the Veterans Law Judge at the Board.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Further, the July 
2004 medical statement provides no medical opinion addressing 
a link between service and the Veteran's cervical disk 
disorder and provides no medical rational for such an 
opinion.  As already noted, a medical opinion without 
supporting rationale and without supporting medical evidence 
is to be according no weight.  Nieves-Rodriguez; Black.  

Upon an April 1993 VA examination of the Veteran's joints for 
compensation purposes, the examiner directed his attention at 
the right knee disorder, which was then claimed.  Findings 
were negative for a left knee disorder at that time, with 
full range of motion of that joint, equal circumference of 
the legs at mid-thigh and mid-calf, and no laxity.  

The claims file contains a September 1993 treatment record in 
which the Veteran complained of significant pain in both 
knees and he then asserted that he had experienced this pain 
in both knees since 1987.  The treating physician noted that 
the Veteran had mild patellar crepitus bilaterally, mild 
medial joint line tenderness on the right, and negative 
Lachman and McMurray signs.  There was no associated joint 
effusion or muscle atrophy.  The physician assessed 
patellofemoral pain, and prescribed Flexeril for his back 
and/or his knees.  

An October 1993 VA treatment record includes the Veteran's 
complaints of frustration with taking pain medication, and 
desiring an operation for his knees.  The examiner found 
tenderness in the medial aspect of both knees, as well as 
crepitus with flexion and extension.  The examiner did not 
note greater severity in one knee or the other.  The examiner 
assessed chondromalacia and patellofemoral pain, and changed 
the Veteran's pain medication.  

At a November 1993 VA treatment the Veteran informed that he 
fell and hurt his left knee, but also informed that both 
knees hurt constantly.  Findings and conclusions were 
essentially unchanged from October 1993.  May 2004 EMG 
testing of the left leg for a complaint of numbness that 
appeared to radiate from the back, to rule out lumbar 
radiculopathy, instead found deep branch left peroneal nerve 
palsy, with moderately severe denervation.  

April 2006 VA X-rays of the left knee showed early 
degenerative changes with small osteophytes of the joint 
margins of the tibia, assessed as a minor abnormality.  A 
September 2006 VA MRI of the right knee showed articular 
cartilage within normal limits, no joint effusion, and the 
patellar tendon intact.  A "very small free edge tear" of 
the lateral meniscus body was assessed, without evidence of 
cartilage loss.  The Veteran was then noted to weigh 320 
pounds, and to be complaining of knee pain.  

April 2006 VA X-rays of the cervical spine revealed the 
fusion of C5-C6 with a metallic plate, with mild degenerative 
changes at the level of the fusion, but with findings for the 
rest of the cervical spine within normal limits, and with no 
evidence of compression fracture or subluxation.  

Upon a VA orthopedic examination for compensation purposes in 
February 2007, the examiner noted the Veteran's history of 
VA-performed diskectomy at C5-C6 in February 2005.  The 
examiner also noted his history of lumbosacral strain 
resulting reportedly from being struck in the back by a 
mooring bit during water exercises in service, being treated 
in service with Motrin and a week off-duty, and improvement 
thereafter, with a normal back upon service separation 
examination.  The examiner also noted the Veteran's self-
report of pain in the low back area, radiating to the left 
buttock.  The examiner found current lumbosacral disability 
with some limited motion.  However, the examiner assessed 
that the Veteran's acute lumbosacral strain in the military 
in 1986 had resolved, and that the current degenerative disk 
disease of both the cervical and lumbar spine was unrelated 
to his history of in-service lumbosacral strain.  

Upon VA examination for compensation purposes in June 2008, 
the complaints and findings referable to the lumbosacral 
spine were noted.  The examiner also evaluated the Veteran's 
cervical disk disorder, left knee disorder, and left peroneal 
nerve palsy.  The examiner assessed cervical degenerative 
disk disease with acute herniation status post diskectomy at 
C5-C6; left knee with mild iliotibial band syndrome; and left 
leg with subacute/chronic nerve palsy.  The examiner noted 
the Veteran's past work history after service of driving 
trucks and as a security guard until he ceased working in 
2004.  The examiner assessed that the Veteran's lumbosacral 
strain was acute in nature, resolving each time when it 
occurred.  The examiner also assessed that the Veteran's 
morbid obesity was a risk factor for his cervical 
degenerative disk disease.  The examiner further assessed 
that the Veteran's left knee disorder, consisting principally 
of iliotibial band syndrome, was associated with his morbid 
obesity, relative inactivity, and years as a truck driver in 
bent-knee position over long periods, which would cause 
shortening of the iliotibial band.  The examiner further 
concluded that the Veteran's left peroneal nerve palsy was a 
peripheral nerve injury not associated with lumbosacral 
strain.

The June 2008 examiner accordingly opined that the Veteran's 
cervical disk disease, left knee disorder, and left peroneal 
nerve palsy were not at-least-as-likely-as-not caused by the 
Veteran's service-connected lumbosacral strain.  The examiner 
further opined that these three claimed disorders were also 
not at-least-as-likely-as-not aggravated by the service-
connected lumbosacral strain.

The Veteran has not presented a medically supported theory 
upon which to base his contentions of cervical disk disorder, 
left knee disorder, and left peroneal nerve palsy being 
causally related to his service-connected low back strain, 
and he has not indicated the presence of any medical evidence 
(beyond the July 2004 letter discussed above) tending to 
support that secondary service connection claim.  These 
questions of secondary causation are beyond the ambit of lay 
knowledge, and hence the Veteran's own opinions of secondary 
causation are not cognizable to support the claims.  
Espiritu; cf. Jandreau.  

The Board concludes that the weight of the evidence is 
consistent with, and is generally supportive of, the opinions 
of the June 2008 VA examiner to the effect that the Veteran's 
service-connected lumbosacral strain did not cause or 
aggravate the claimed cervical disk disorder, left knee 
disorder, or left peroneal nerve palsy.  Clinically supported 
contrary evidence (supportive of these secondary service 
connection claims) is not presented in the claims file.  The 
Board accordingly concludes that the evidence preponderates 
against the claims for secondary service connection for 
cervical disk disorder, left knee disorder, and left peroneal 
nerve palsy, on the basis of either causation or aggravation.  
38 C.F.R. § 3.310.  Moreover, as discussed, it is neither 
contended nor medically supported that the Veteran's claimed 
cervical disk disorder or left peroneal nerve palsy developed 
in service or was otherwise causally related to service, so 
as to support either of these claims on a direct basis.  
38 C.F.R. § 3.303.  

While it is true that some records from the early 1990's 
include complaints or treatment pertaining to left knee 
disability, with some report then by the Veteran of 
development possibly in service, as noted above (note in 
particular the September 1993 treatment record), the weight 
of the evidence is to the effect that a left knee disorder 
was not present in service (with none shown on service 
treatment or examination records) or for years after service, 
and hence the weight of the evidence is against finding the 
development of that disorder in service, notwithstanding any 
contentions to the contrary.  38 C.F.R. § 3.303.  

The preponderance of the evidence is against the claims for 
service connection for cervical disk disorder, left knee 
disorder, and left peroneal nerve palsy, and, therefore, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert.

ORDER

An increased evaluation for lumbosacral strain above the 10 
percent assigned from March 25, 2003, to March 24, 2004, and 
above the 20 percent assigned beginning March 25, 2004, is 
denied.  

An increased evaluation for a right knee disorder above the 
10 percent assigned is denied.  

Service connection for a cervical disk disorder, on a 
secondary basis, is denied. 

Service connection for a left knee disorder, including on a 
secondary basis, is denied.  

Service connection for left peroneal nerve palsy, on a 
secondary basis, is denied.  



___________________________	
	___________________________
         MARK F. HALSEY		     HOLLY E. MOEHLMANN
         Veterans Law Judge		          Veterans Law 
Judge
      Board of Veterans' Appeals		     Board of 
Veterans' Appeals


____________________________
       ANDREW J. MULLEN
         Veterans Law Judge
      Board of Veterans' Appeals


 Department of Veterans Affairs


